Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 14, 2019

                                      No. 04-19-00566-CV

                         IN THE INTEREST OF J.E.R., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00940
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file his brief.
Appellant/Appellee’s motion is GRANTED. Appellant’s brief is due on October 29, 2019.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk